Case 2:21-cv-03742-CAS-MAR Document 11 Filed 06/03/21 Page 1 of 5 Page ID #:68
   1
   2
   3
   4
   5
   6
   7                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   8
   9    NASSER BAKER                              Case No.
                                                   2:21−cv−03742−CAS−MAR
   10                 Plaintiff(s),
              v.                                  NOTICE TO COUNSEL
   11
        COUNTY OF LOS ANGELES, et al.
   12
                     Defendant(s).
   13
   14
   15
   16
   17         This case has been assigned to the calendar of Judge Christina A. Snyder.

   18    This Notice to Counsel shall be to all parties appearing in propria persona, and for

   19    purposes of this notice, the term “counsel” shall include any person appearing in

   20    pro per.

   21         Counsel are advised that the Court expects strict compliance with the

   22    provisions of the Local Rules and the Federal Rules of Civil Procedure. All of the

   23    Local Rules are equally important. The parties are reminded to follow the

   24    disclosure requirement in Local Rule 7.1. Copies of the Local Rules may be

   25    purchased from one of the following:

   26    Los Angeles Daily Journal      Metropolitan News     West Group
         915 E. 1st Street              210 South Spring St.  610 Opperman Drive
   27    Los Angeles, CA 90012          Los Angeles, CA 90012 Egan, Minnesota 55123

   28         The Local Rules and Judge’s Procedures and Schedules may also be

                                                −1−
Case 2:21-cv-03742-CAS-MAR Document 11 Filed 06/03/21 Page 2 of 5 Page ID #:69
   1
        found on the United States District Court’s website at the following address:
   2    HTTP://WWW.CACD.USCOURTS.GOV. Please note that certain Local Rules
   3    have recently been amended.
   4          The attention of counsel is particularly directed to Local Rules 16 and 26 for

   5    the conduct of mandatory pretrial and settlement proceedings.
   6          The Court notes that a party to this lawsuit does not have a lawyer. Parties
   7    in court without a lawyer are called “pro se litigants.” These parties often face
   8    special challenges in federal court. Public Counsel runs a free Federal Pro Se
   9    Clinic at the Los Angeles federal courthouse where pro se litigants can get
   10   information and guidance. The clinic is located in Room G-19, Main Street Floor
   11   of the United States Courthouse, 312 North Spring Street, Los Angeles, California
   12   90012. For more information, litigants may call (213) 385-2977 (x. 270) or they

   13   may visit the Pro Se Home Page found at
   14   http://court.cacd.uscourts.gov/cacd/ProSe.nsf. Clinic information is found there
   15   by clicking “Pro Se Clinic - Los Angeles”.
   16         Counsel are reminded of their obligations to disclose information and confer
   17   on a discovery plan not later than 21 days prior to the date of the Fed. R. Civ. P.

   18   16(b) scheduling conference and to report to the Court not later than 14 days after

   19   they confer on a discovery plan and the other matters required by Fed. R. Civ. P.

   20   26(f) and the Local Rules of this Court. The following issues will be considered at
   21   the scheduling conference: the last date by which parties and claims for relief may
   22   be added, the discovery cutoff, as well as any issues relating to the discovery plan,
   23   the last date for filing motions, the time for the pretrial conference and the trial
   24   date. Scheduling conferences are generally held on Monday at 11:00 a.m.

   25         Counsel should also be guided by the following requirements when

   26   litigating cases assigned to Judge Snyder:
   27         1.     INTERROGATORIES: Refer to the Local Rules.
   28   \\\

                                                −2−
Case 2:21-cv-03742-CAS-MAR Document 11 Filed 06/03/21 Page 3 of 5 Page ID #:70
   1
             2.     MOTIONS: Motions shall be heard on each Monday of the month at
   2    10:00 a.m., unless otherwise ordered by the Court. If Monday is a national
   3    holiday, the succeeding Monday shall be the motion day and all matters noticed
   4    for such Monday stand for hearing on the following Monday without special order

   5    or notice. The Court provides oral or written tentative rulings on most motions.
   6    Counsel are encouraged to direct oral argument to the matters raised in the
   7    tentative ruling and to submit to any part of the ruling that is not in genuine
   8    dispute, where appropriate. The Court will notify counsel if it does not require
   9    oral argument on any specific motion.
   10        Motion papers should comply with the Local Rules. Briefs should not
   11   exceed the page limits authorized by the Local Rules. The Court will rarely grant
   12   leave to file briefs that exceed the authorized page limits. Counsel are admonished

   13   not to circumvent page limits by filing multiple motions which purport to address
   14   separate issues in a case. Such motions will not be considered unless counsel
   15   obtains leave to file more than one motion or to file a brief that exceeds the page
   16   limits authorized by the Local Rules.
   17        3.     EX PARTE APPLICATIONS:

   18              A.      NOTICE: The parties’ and counsels’ attention is directed to

   19   Local Rule 7-19. The moving party shall inform the opposing party or parties that

   20   such party or parties shall have 48 hours from the date of delivery of the moving
   21   papers to file and serve their opposition papers, if any.
   22              B.      HEARING: No hearing will be held on any ex parte application
   23   unless deemed necessary by the Court and in such case counsel will be notified by
   24   the Courtroom Deputy Clerk.

   25        4.     DISCOVERY CUTOFF: Generally, the Court will set a discovery

   26   cutoff date at the scheduling conference. The Court expects that by the date of the
   27   discovery cutoff, all discovery and responses thereto shall have been served, and
   28   all motions to compel will be on file and have been argued (but not necessarily

                                                −3−
Case 2:21-cv-03742-CAS-MAR Document 11 Filed 06/03/21 Page 4 of 5 Page ID #:71
   1
        decided). The only discovery that may be conducted after the discovery cutoff
   2    date without leave of Court is discovery ordered by the Magistrate Judge for
   3    which a timely-filed motion was pending and argued before the discovery cutoff
   4    date. Unless the Court has issued a contrary order, all discovery motions should

   5    be set before the Magistrate Judge to whom this case is assigned.
   6         5.     MANDATORY COPIES: The Court requires that mandatory copies
   7    of electronically filed documents be delivered to the judge’s mail box outside the
   8    Clerk’s Office on the 4th floor of the 1st Street Courthouse no later than 12:00 p.m.
   9    on the first court day following the date when the documents are required filed.
   10   Furthermore, mandatory copies shall be 2-hole punched and the efile
   11   notification date shall be visible on or as the first page. Moreover, in all cases
   12   asserting claims under the antitrust laws, the patent laws or federal securities laws,

   13   and in such specific cases as may be designated by the Court, counsel must deliver
   14   to the court two (2) mandatory copies of all documents that are electronically
   15   filed. Mandatory copy documents shall include tabs to separate exhibits,
   16   declarations, etc., where applicable. The Court will also accept any fax courtesy
   17   copies not exceeding five (5) pages in length total. The Courtroom Deputy

   18   Clerk’s fax number is 213-894-0375. In addition, counsel shall email any and all

   19   proposed orders to the Courtroom Deputy Clerk in “Word” or “WordPerfect”

   20   format to CAS_Chambers@cacd.uscourts.gov
   21        6.     CONTINUANCES: Continuances will only be granted based upon a
   22   showing of good cause. Stipulations, including second and subsequent extensions
   23   of time to respond to the complaint, are effective ONLY when approved by the
   24   Court. (See Local Rule 16-8).

   25        7.     REMOVED ACTIONS: Any answers filed in state court must be

   26   refiled with the Court as a supplement to the petition. Any pending motions must
   27   be renoticed in accordance with Local Rule 37-3.
   28        8.     TELEPHONIC HEARINGS: Upon obtaining leave of Court at least

                                               −4−
Case 2:21-cv-03742-CAS-MAR Document 11 Filed 06/03/21 Page 5 of 5 Page ID #:72
   1
        one week in advance of any hearing, Judge Snyder will permit oral argument on
   2    calendared motions to be heard telephonically if (a) all involved parties consent to
   3    the telephone hearing, (b) the parties anticipate presenting limited argument, and
   4    (c) the Court’s calendar permits such telephonic oral argument to be heard.

   5         The telephonic hearing will be scheduled at a time convenient for the Court
   6    and the parties, on the Monday originally scheduled for the hearing of the motion
   7    pursuant to the Federal Rules of Civil Procedure and the Local Rules. The party
   8    bringing the motion will initiate the conference call, and when all counsel are
   9    present on the line, will contact the Court. Callers will hold on the line until their
   10   motion is ready to be heard, at which time they will be connected with the Court,
   11   the case will be called, and the telephonic hearing will commence.
   12        9.     COMMUNICATIONS WITH THE COURT: Unless counsel have

   13   been expressly authorized to communicate with chambers (e. g., for a telephone
   14   status conference with all counsel participating), all oral and written
   15   communications must be submitted only to the Courtroom Deputy, Catherine
   16   Jeang with copies to all counsel of record. Please do not attempt to communicate
   17   in writing or by telephone with chambers. (See Local Rule 83-2.11).

   18        10.     NOTICE OF THIS ORDER: Counsel for plaintiff is responsible for

   19   promptly serving a copy of this Order on all defendants’ counsel. If this case came

   20   to the Court via removal, the removing defendant shall promptly serve a copy of
   21   this Order on all parties of record.
   22
   23
   24 Date: June 3, 2021
   25                                          Christina A. Snyder
                                               United States District Judge
   26
   27
   28

                                                   −5−
